ACCEPTED
                                                                                   04-15-00551-CV
                                                                       FOURTH COURT OF APPEALS
                                                                            SAN ANTONIO, TEXAS
                                                                             9/11/2015 12:10:55 PM
                                                                                    KEITH HOTTLE
                                                                                            CLERK



                   NO. 04-15-00551-CV
                                                                  FILED IN
                                                           4th COURT OF APPEALS
                                                            SAN ANTONIO, TEXAS
                     IN THE COURT OF APPEALS               9/11/2015 12:10:55 PM
            FOR THE FOURTH COURT OF APPEALS             DISTRICT
                                                               KEITH E. HOTTLE
                        SAN ANTONIO, TEXAS                          Clerk




                Richard Matthew Villarreal
                            v.
                   Rebecca L. Villarreal

                        APPELLANT’S MOTION FOR
                          EMERGENCY RELIEF



TO THE HONORABLE COURT OF APPEALS:

      APPELLANT, RICHARD MATTHEW VILLARREAL,                       respectfully

presents his motion for emergency relief asking the Court to prevent REBECCA L.

VILLARREAL from taking two of the subject children of this lawsuit, EASION

VILLARREAL AND EBEK VILLARREAL from Bexar or surrounding counties

while this Court decides this appeal.
                                          I.

      This is an appeal from the grant of a motion to dismiss for lack of

jurisdiction. Appellee REBECCA VILLAREEAL initially filed for divorce in

Bexar County, Texas. Appellee then left Bexar County with the children subject of

this suit in violation of the standing order in place at that time which did not allow

a party to relocate children of a pending lawsuit.

                                         II.

      Ignoring this Court’s initial jurisdiction over this matter and without

nonsuiting the Bexar County suit, Appellee filed for divorce in Indian Tribal Court

in Arizona. This divorce was granted. Based upon this decree, Appellee relocated

the children to Alaska. Appellant was denied contact with his children throughout

this process.

                                         III.

       Having located the children in Alaska, Appellant then moved in this

proceeding to obtain the return of the children to Bexar County, Texas. Appellant

showed that the district court that the divorce decree entered in the tribal court in

Arizona was void because Texas had jurisdiction over the children at all times

under the UCCJEA because Appellee herself filed suit for custody of the children

in Texas first and never nonsuited that proceeding. Texas Family Code section

152.201 gives Texas jurisdiction to make an initial custody determination if Texas



                                          2
is the child’s home state on the date of the commencement of the proceeding. Tex.

Fam. Code sec. 152.201(a)(1). Here, Appellee pled and admitted that the children

lived in Texas for the proceeding six months when she filed suit herself in Texas.

Nonetheless, Appellee then filed suit in Tribal Court in Arizona without ever

nonsuiting the Texas proceeding and disavowing Texas of primary jurisdiction.

Appellee was simply forum shopping.

                                         IV.

      The Honorable Gloria Saldana heard Appellant’s motion and held that Texas

lacked jurisdiction over this matter because of the divorce decree entered by the Trial

Court in Arizona and dismissed this lawsuit.

                                          V.


      Appellee then allowed two of the children, Easion and Ebek, to come to Texas

to be with Appellant. Appellee is now attempting to return the children to live with

her in Alaska.    Given Appellee’s history of absconding with the children and

manipulation of the Court system, this Court should not allow the children to leave

Bexar and/or surrounding counties during the pendency of this appeal. Appellant

will demonstrate to this Court that Appellee’s impermissible forum shopping after

she established dominant jurisdiction in Texas means that this Court has jurisdiction

over the children—not the tribal Court or Alaskan Court. Appellant is likely to

prevail on the merits of this case. However, if the children are allowed to leave


                                          3
Appellee will likely not return to Texas and recognize this Court’s primary authority

and thus the relief granted by this Court will be rendered meaningless. The harm of

allowing the children to leave Bexar County could not later be remedied by this

Court.

         WHEREFORE, PREMISES CONSIDERED, APPELLANT, RICHARD

MATTHEW VILLARREAL, asks this Court to order that the children subject of

this suit, EAISON VILLARREAL and EBEK VILLARREAL, remain in Bexar

County, Texas in Appellant’s possession pending the outcome of this appeal.

Appellant prays for such other relief to which he may be entitled consistent with

this Court’s decision.

                                             Respectfully submitted,
                                             /s/ Christopher J. Deeves
                                             CHRISTOPHER J. DEEVES
                                             State Bar No. 00790575

                                             THE LAW OFFICE OF
                                             CHRISTOPHER DEEVES, P.C.
                                             1370 Pantheon Way, Suite 110
                                             San Antonio, Texas 78232
                                             (210) 445-8807
                                             (210) 501-0915 (fax)
                                             e-mail: chrisdeeves@att.net

                                             KENNETH GRUBBS
                                             State Bar No. 00798225

                                             WOODCOCK BUILDING
                                             4241 Woodcock Drive, Suite C-120
                                             San Antonio, Texas 78228


                                         4
                                           (210) 490-1292
                                           (210) 499-4587 (fax)
                                           e-mail: kengrubbs@sbcglobal.net

                                         ATTORNEYS FOR
                                         APPELLANT,
                                       RICHARD MATTHEW VILLARREAL

                     CERTIFICATE OF CONFERENCE

      The undersigned hereby certifies that he attempted to communicate with
Laura Winget-Hernandez, counsel for Appellee on or about September 10, 2015
concerning the substance of this motion. Ms. Winget-Hernandez was unavailable
and had not contacted the undersigned by this time of filing of this motion.
                                        .

                                               /s/ Christopher J. Deeves
                                           CHRISTOPHER J. DEEVES




                        CERTIFICATE OF SERVICE

      This will certify that a true and correct copy of the above and foregoing
document was served as indicated to the following counsel of record listed below
on September 11, 2015:

VIA E-SERVICE OR FAX:

Laura Winget-Hernandez
3501 W. Commerce
San Antonio, Texas 78207
Fax: (210) 432-5308
COUNSEL FOR PETITIONER,
REBECCA L. VILLARREAL

                                           Christopher J. Deeves______
                                           Christopher J. Deeves



                                       5